17 So.3d 345 (2009)
Leroy EPPS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-610.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Leroy Epps, Jr., Perry, pro se.
No appearance for Appellee.
PER CURIAM.
For his nineteen and twenty-one year-old cases, Leroy Epps appeals the denial of his latest postconviction motion, which raises a successive claim. After reviewing Epps's response to this Court's show cause order, we see no valid reason for allowing him to continue filing pro se pleadings. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999). The trial court was correct in 2007 when it ruled that Epps's same successive claim was already an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough."); see also O'Brien v. State, 689 So.2d 336, 337 (Fla. 5th DCA 1997) (Legislature's intent is that terms and conditions of collateral review and procedural bars to collateral review be strictly enforced).
Accordingly, in order to conserve judicial resources and because we expect Epps's appeals will continue, we prohibit Leroy Epps from filing with this Court any further pro se pleadings or papers concerning Marion County Fifth Judicial Circuit Court Case Nos. 90-CF-972 and 88-CF-577. The Clerk of this Court is directed not to accept any further pro se filings or pleadings concerning these cases from Epps. Any further pleadings or papers regarding these cases will be summarily rejected by the Clerk of this Court, unless filed by a member in good standing of The Florida Bar.
APPEAL AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
ORFINGER, TORPY, and COHEN, JJ., concur.